Bill of complaint filed by the wife against the husband for divorce on the ground of cruelty — actual violence committed by the husband upon her — attended with danger to life or health. Code 1940, Tit. 34, § 22.
The appeal is from an interlocutory decree overruling the defendant's demurrer to the bill. The bill is single in purpose, seeking divorce, and incidental relief, permanent alimony and custody and support for the children. It does not ask for alimony pendente lite. 17 Am.Jur. §§ 513, 514. The demurrer, which goes to the bill as a whole, challenges the sufficiency of its averment, but does not invoke the court's discretionary powers as to alimony. That is a matter to be presented by petition asking for the allowance after answer and on proof. Ex parte Austin, ante, p. ___, 15 So. 2d 710.
The allegations of the bill are sufficient to bring the case within the statute and the demurrer to the bill was properly overruled. Williams v. Williams, 239 Ala. 162, 194 So. 507; Harris v. Harris, 230 Ala. 508, 162 So. 102; Kelly v. Carmichael, 217 Ala. 534, 117 So. 67.
Affirmed.
GARDNER, C. J., and THOMAS and LIVINGSTON, JJ., concur. *Page 151